Title: To Thomas Jefferson from John Erving, 25 July 1805
From: Erving, John
To: Jefferson, Thomas


                  
                     Sir—
                     Bordeaux 25th. July 1805
                  
                  The Honbe. James Bowdoin, intimating, that (at my desire) he had nominated me to The Secretary of State of The United States as Consul for the Port Bilbao, should The United States continue at Peace with Spain and this port admit of foreign Commercial Agents—
                  I beg leave to request, Sir, you will honor me with this Appointment, if from the recommendations of my friends, you should deem me capable and worthy of public Trust & Confidence—
                  I have the honor to be with the greatest respect & consideration Sir—Your devoted Humble Servant
                  
                     John Erving 
                     
                  
               